Citation Nr: 0802383	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  99-20 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a nervous disorder, 
to include sleeping problems, irritability, poor 
concentration, and bipolar disorder, due to an undiagnosed 
illness.

3.  Entitlement to service connection for digestive problems, 
to include diarrhea, due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, due to 
an undiagnosed illness.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  The case has since been 
transferred to the Newark, New Jersey VARO.

A review of the claims file reveals some confusion about the 
issues on appeal.  The March 1999 Statement of the Case and 
August 1999 Supplemental Statement of the Case list the five 
issues noted on the front page of this decision, and these 
same issues are referenced in the November 2007 brief of the 
veteran's representative.  However, at his July 2000 hearing, 
the veteran discussed a claim of service connection for 
chronic fatigue syndrome with joint pains, and this issue has 
been listed in subsequent Supplemental Statements of the Case 
despite never having been subject to a prior rating decision 
and Notice of Disagreement.  The Board thus refers this 
matter back to the RO for appropriate procedural action, to 
include a de novo adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In May 2001, the veteran requested a VA Travel Board hearing.  
However, in a subsequent November 2001 submission, he 
clarified that he was instead seeking a video conference 
hearing.  He has not in any way since indicated a desire to 
withdraw that request.  Nonetheless, to date the veteran has 
not been afforded such a hearing.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (a 
claimant has right to a hearing before the issuance of a 
Board decision); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 
19.25, 20.503, 20.704).  

Therefore, in order to fully and fairly adjudicate the 
veteran's appeal, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
video conference hearing before a member 
of the Board as soon as such a hearing is 
practically possible.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



